DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed September 15, 2022.
Claims 2-7 have been canceled.
Claim 1 has been amended.
Claim 1 is pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	The response does not include any substantive arguments. Therefore, the rejections below have been maintained. 



Specification
	The substitute Specification has not been entered in light of the amendment to paragraph 0051. Paragraph 0051 was amended to state that “hereinafter, TOSP is a unit of the fixed exchange rate money.” However, paragraph 0053 states that “hereinafter, TOSP is a unit of the floating exchange rate money.” Because the amendment is inconsistent with the Specification, it is new matter. 



Drawings
	The substitute drawings were received on September 15, 2022.  These drawings are acceptable.



Claim Objections
Claim 1 is objected to because of the following informalities: The last limitation of claim 1 recites “wherein the exchange rate decision unit configured to receive the exchange rate between the floating exchange rate money and the fixed exchange rate money every predetermined cycle, and determine the exchange rate between the floating exchange rate money and the fixed exchange rate money in link with the exchange rate between the floating exchange rate money and cash.” It appears that there is a typographical error and “is” should be inserted between “unit” and “configured.” Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “an exchange request unit configured to receive an exchange request signal including a desired exchange amount from user terminals, and transfer the received exchange request to the exchange server in order to broke exchange.” It’s not clear what is meant by “broke exchange” as it appears in claim 1, and the Specification does not provide any guidance. Per the claim interpretation section, “in order to broke exchange” was interpreted as intended use. 
Claim 1 recites “determine the exchange rate between the floating exchange rate money and the fixed exchange rate money in link with the exchange rate between the floating exchange rate money and cash.” It’s not clear what is meant by “in link with” as it appears in claim 1, and the Specification does not provide any guidance. It’s not clear what is being linked, or the manner of the linking. For purposes of examination, “in link with” was interpreted as “associated with.”
Claim 1 recites “a cash exchange unit configured to exchange the fixed exchange rate money which exists in a wallet of a seller for cash before a predetermined period of time from a change time of the exchange rate, and send the cash to an account of the seller.” It’s not clear what is meant by “before a predetermined period of time from the change time of the exchange rate.” For example, it’s not clear whether the “predetermined period of time” is a period of time before or after the time that the exchange rate changes. If it is a period of time before the rate changes, then the exchange rate would be used for the transaction before a predetermined time prior to the rate being updated. If it is a period of time after the exchange rate changes, then the exchange rate would have to be used for the transaction within a predetermined time after receiving the exchange rate. For purposes of examination, this limitation was interpreted to mean that the rate that is used is current and an updated rate is used when there is an updated rate at the time of the transaction (i.e., if the current rate is used, the transaction must occur before the rate is updated). 
The “cash exchange unit,” ”virtual money purchasing unit,” “virtual money managing unit,” “exchange request unit,” “virtual money exchanging unit,” “virtual money transfer unit,” and “exchange rate decision unit” from claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because although these appear to be nonce terms that are “configured to” perform various functions, these units are part of the servers and may be software. It’s unclear whether these terms represent software that is used to perform the claimed functions or whether these terms invoke 112(f). The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitations should be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For purposes of examination, these terms were not interpreted as invoking 112(f). Applicant should amend the claims or provide clarification as to how the limitations are to be interpreted. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claim 1, which recites a system and, therefore, is directed to the statutory class of machine or manufacture. Paragraph 0032 of the Specification states that “the transaction server 200 is a computer capable of….” Therefore, the transaction server of claim 1 is interpreted as a computer and not as software. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 


1. 	A payment system using virtual money comprising: 
a transaction server configured to manage fixed exchange rate money which is virtual money with an exchange rate fixed against cash and floating exchange rate money which is virtual money with an exchange rate continuously changing against cash; 
an exchange server configured to exchange the floating exchange rate money for the fixed exchange rate money, the exchange server including a plurality of exchange servers each configured to exchange the floating exchange rate money for a different fixed exchange rate currency; and 
a cash exchange unit configured to exchange the fixed exchange rate money which exists in a wallet of a seller for cash before a predetermined period of time from a change time of the exchange rate, and send the cash to an account of the seller, 
wherein the transaction server comprises: 
a virtual money purchasing unit configured to receive a purchase request signal including kinds and amounts of virtual money to be purchased from a buyer terminal, and buy the floating exchange rate money from a virtual currency exchange according to a predetermined purchase request signal; 
a virtual money managing unit configured to save and manage the floating exchange rate money and the fixed exchange rate money that a user holds in buyer wallets; and 
an exchange request unit configured to receive an exchange request signal including a desired exchange amount from user terminals, and transfer the received exchange request to the exchange server in order to broke exchange, 
wherein the exchange server comprises:  
a virtual money exchanging unit configured to receive an exchange request signal from the transaction server, and exchange the floating exchange rate money for the fixed exchange rate money on the basis of an amount included in the exchange request signal; 
a virtual money transfer unit configured to transfer the fixed exchange rate money exchanged by the virtual money exchanging unit to the virtual money managing unit; and 
an exchange rate decision unit configured to receive an exchange rate between the floating exchange rate money and the fixed exchange rate money, and 
wherein the exchange rate decision unit configured to receive the exchange rate between the floating exchange rate money and the fixed exchange rate money every predetermined cycle, and determine the exchange rate between the floating exchange rate money and the fixed exchange rate money in link with the exchange rate between the floating exchange rate money and cash.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method for exchanging currency. This type of method of organizing human activity is a fundamental economic practice or a commercial interaction such as sales activities or business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griggs et al., U.S. Patent Application Publication No. 2017/0337548 A1.

Claim 1:
Griggs discloses: 
a transaction server configured to manage fixed exchange rate money which is virtual money with an exchange rate fixed against cash and floating exchange rate money which is virtual money with an exchange rate continuously changing against cash (see at least Griggs, Figure 1, item 110; paragraph 0058; Figures 3A to 3F; paragraph 0071 (The multicurrency platform manages a user’s wallets which each contain currency balances. The local currency wallet is “virtual money with an exchange rate fixed against cash” and the foreign currencies are the “floating exchange rate money which is virtual money with an exchange rate continuously changing against cash.”)).
an exchange server configured to exchange the floating exchange rate money for the fixed exchange rate money (see at least Griggs, Figure 8, items 150, 885; paragraph 0057; paragraph 0071 (The “Exchange” function is used to transfer existing funds from one wallet to another.)).
the exchange server including a plurality of exchange servers each configured to exchange the floating exchange rate money for a different fixed exchange rate  (see at least Griggs, Figure 1, items 150-1, 150-2, 150-3; Figure 2 (There are several currencies that can be exchanged); Figure 8, items 150, 885; paragraph 0057; paragraph 0071 (The “Exchange” function is used to transfer existing funds from one wallet to another.)). 
a cash exchange unit configured to exchange the fixed exchange rate money which exists in a wallet of a seller for cash before a predetermined period of time from a change time of the exchange rate, and send the cash to an account of the seller (see at least Griggs, paragraph 0121 (“To reduce traffic, the FX rates may be received periodically.” Therefore, rates are current.); paragraph 0138).
wherein the transaction server comprises: a virtual money purchasing unit configured to receive a purchase request signal including kinds and amounts of virtual money to be purchased from a buyer terminal, and buy the floating exchange rate money from a virtual currency exchange according to a predetermined purchase request signal (see at least Griggs, paragraph 0058 (The platform interface 112 receives communications from the cardholder device.)).
a virtual money managing unit configured to save and manage the floating exchange rate money and the fixed exchange rate money that a user holds in buyer wallets (see at least Griggs, Figure 10, items 114, 1016); Paragraph 0132 (The FX evaluator 114 determines account balances.)).   
an exchange request unit configured to receive an exchange request signal including a desired exchange amount from user terminals, and transfer the received exchange request to the exchange server in order to broke exchange (see at least Griggs, Paragraph 0138 (“FX engine 116 then submits the order to an appropriate protocol handler 118 to complete the FX trade with FX provider system 150.”)).
wherein the exchange server comprises: a virtual money exchanging unit configured to receive an exchange request signal from the transaction server, and exchange the floating exchange rate money for the fixed exchange rate money on the basis of an amount included in the exchange request signal; a virtual money transfer unit configured to transfer the fixed exchange rate money exchanged by the virtual money exchanging unit to the virtual money managing unit (see at least Griggs, Figure 8, items 150, 885; paragraph 0057)).
an exchange rate decision unit configured to receive an exchange rate between the floating exchange rate money and the fixed exchange rate money (see at least Griggs, Figure 8, items 150, 880). 
wherein the exchange rate decision unit configured to receive the exchange rate between the floating exchange rate money and the fixed exchange rate money every predetermined cycle (see at least Griggs, paragraph 0121 (“To reduce traffic, the FX rates may be received periodically.”)). 
determine the exchange rate between the floating exchange rate money and the fixed exchange rate money in link with the exchange rate between the floating exchange rate money and cash (see at least Griggs, Figure 8, items 150, 880).

Relevant Prior Art
The following references are relevant to Applicant’s invention:
Tobias, U.S. Patent Application Publication Number 2016/0260091 A1. Tobias teaches a crypto-coin wallet. 
McClung, III, U.S. Patent Application Publication Number 2016/0162882 A1. McClung teaches eWallets with digital money from a plurality of virtual currency providers. 
De la Motte, U.S. Patent Application Publication Number 2006/0155638 A1. De la Motte teaches cross currency interest rate swaps which involve the exchange of fixed rate instructions in one currency for floating rate instruments in another currency. See paragraph 0095. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698